DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I - Fig. 1 refer to a first embodiment of the injection tool with a shaft body profile 20 that is self-drilling and has threading 22 and closure beads 23. 
Species II - Figs. 9-10 refer to a second embodiment of the injection tool with a strike head 2010, shaft 2020, and a middle conical portion 2020b. 
Species III - Figs. 11-13 refer to a third embodiment of the injection tool with outlet channel 3027 and a profile similar to a prism. 
Species IV- Figs. 14-16 refer to a fourth embodiment of the injection tool with wedge portion 4020 formed with a sharp edge. 
Species V - Figs. 17-19 refer to a fifth embodiment of the injection tool with right hand openings 5028, strike head 5010, and outlet channels 5027. 
Species VI - Figs. 20-22 refer to a sixth embodiment of the injection tool with wedge portion 6020, strike head 6010, and distribution elements 6028. 
Species VII - Figs. 23-25 refer to a seventh embodiment of the injection tool with spreading section 7020c of the wedge portion 7020 with abutting face 7013. 
Species VIII - Figs. 26-27 refer to an eighth embodiment of the injection tool with a shaft type body profile, front portion 8020a, and threading with a winded or spiral cutting edge 8022. 
Species VIV - Figs. 28-30 refer to a ninth embodiment of the injection tool with distribution reservoirs 322, wedge body profile 308, and attachment cleats 324. 
Species X - Figs. 31-33 refer to a tenth embodiment of the injection tool with penetrating element 410, distribution body 404, and distribution ports 414. 

Subspecies A – Fig. 4 refers to a first embodiment of the delivery system 100 with tip 111 and container 130.
Subspecies B – Figs. 6-7 refer to a second embodiment of the delivery system 200 with hose 211 and pump cylinder 220. 
Subspecies C – Fig. 1 refer to a third embodiment of the delivery system 300 with attachment nipple 311 and container 310.
Applicant is required to pick one of the species above (Species I-X) and in addition, one of the subspecies above (A-C). 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 103-117.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-X lack unity of invention because even though the inventions of these groups require the technical feature of an injection tool, comprising:
a base including an inlet port; and
a penetrating distribution body having a wedge type body profile extending along a longitudinal body axis, wherein the penetrating distribution body includes:
a cutting edge along the front face of the penetrating distribution body directed distally away from the base, a penetrating element that extends from the cutting edge and proximate to a distal portion of the penetrating distribution body to a proximal portion of the penetration distribution body, and
a distribution element that includes distribution ports and distribution reservoirs, wherein the distribution ports are connected to the inlet port and open transversely relative to the longitudinal body axis into the distribution reservoirs, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shang et al. (US 20160360709).  Shang et al. (US 20160360709) teaches of (Fig. 1) an injection tool, comprising:
a base (base by annular slot 43) including an inlet port (drug feeding hole 41); and
a penetrating distribution body (the body of the needle) having a wedge type body profile extending along a longitudinal body axis (seen in Fig. 1, wedge shape of one thick end and tapering to a thin edge), wherein the penetrating distribution body includes:
a cutting edge (Fig. 2, cutting edge 25) along the front face of the penetrating distribution body (Fig. 2, along the front half face of the body) directed distally away from the base (Fig. 2, distally away from the base), a penetrating element (cutting part 12) that extends from the cutting edge (extends from cutting edge 25) and proximate to a distal portion of the penetrating distribution body to a proximal portion of the penetration distribution body (seen in Fig. 1), and
a distribution element (Fig. 2, body from the front part 1 and cone transition part 3) that includes distribution ports (outlet holes 21 and 22) and distribution reservoirs (Fig. 1, liquid is held in the cone transition part 3 and partly held within the outer diameter of position 28 of the middle part 2), wherein the distribution ports (21, 22) are connected to the inlet port (connected to inlet port 41) and open transversely relative to the longitudinal body axis into the distribution reservoirs (seen in Fig. 1 and 2).
Subspecies A-C lack unity of invention because even though the inventions of these groups require the technical feature of a container and an attachment member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhao et al. (CN 2572757).  Zhao et al. teaches of (Fig. 1) a delivery system with a container (medicine bottle 3) and an attachment member (rubber tube 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647